Citation Nr: 0325123	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1979 to September 
1996.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO rating decision 
which denied an increase in a 10 percent rating for the 
veteran's service-connected low back disability (chronic 
lumbar syndrome, status post L4-L5 lumbar diskectomy).  A 
June 2002 RO decision increased the rating for the low back 
disability to 20 percent.  In December 2002, the veteran 
testified at a Travel Board hearing held at the RO.  

In a statement received in January 2003, the veteran raised 
the issues of entitlement to increased ratings for his 
service-connected right knee and left knee disabilities.  
Such issues are not before the Board at this time and are 
referred to the RO for appropriate action.  


REMAND

The veteran was last afforded a VA spine examination in 
February 2002.  The diagnosis was service-connected chronic 
lumbar syndrome, status post L4-L5 lumbar discectomy.  It 
does not appear that the veteran's claims file was provided 
in conjunction with the examination.  The Board observes that 
subsequent VA treatment records indicate that the veteran 
continued to receive treatment for his service-connected low 
back disability.  Given such factors, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes providing him with current VA examinations.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The Board notes that there have been recent changes to the 
rating criteria concerning intervertebral disc syndrome.  
While the veteran's appeal is remanded, the RO will have the 
opportunity to perform an initial review of his appeal in 
light of the rating criteria changes.

Further, the Board notes that at the December 2002 Travel 
Board hearing, the veteran reported that he had received 
recent treatment at the Biloxi, Mississippi VA Medical 
Center.  He feels his low back disability has worsened 
recently.  He also indicated that he was taking a number of 
different kinds of medications which had been prescribed by 
the VA for his disorders.  The Board observes that no recent 
VA pharmacy records have been obtained and VA treatment 
records subsequent to May 2002 are not of record.  Given this 
information, an effort should be made to obtain any recent VA 
treatment records, to include pharmacy records, as part of 
the duty to assist the veteran.  Bell v. Derwinski, 2 
Vet.App. (1992).  

Accordingly, this case is remanded for the following:  

1.  The RO should obtain copies of all 
medical records pertaining to treatment of 
the veteran for low back problems during 
and since May 2002 from the Biloxi, 
Mississippi VA Medical Center.  The RO 
should also obtain all pharmacy records 
from such facility dated from December 
1999 to the present.  

2.  The RO should have the veteran undergo 
VA orthopedic and neurological 
examinations to determine the severity of 
his low back disability.  The claims 
folder, including all records obtained 
pursuant to the above request must be 
provided to and reviewed by the examiners.  
All signs and symptoms of the low back 
disability should be described in detail 
such as range of motion, objective 
evidence of pain, the presence and degree 
of any neurological symptoms associated 
with intervertebral disc disease, and 
other information necessary for rating the 
condition under the old and new rating 
criteria set forth in Diagnostic Code 5293 
for intervertebral disc syndrome.  

3.  Thereafter, the RO should review the 
claim for an increased rating for a low 
back disability.  If the claim is denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


